DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 07/06/2021.
Claims 1-22 are presented for examination.
Response to Arguments
Applicant’s arguments, see Pre-Appeal Conference request pgs. 3-4, filed 07/06/2021, with respect to independent claims have been fully considered and are persuasive.  The rejection of 35 USC 103(a) has been withdrawn. 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hine et al (“On the possibility of reduced variable predictions for the thermoelastic properties of short fibre composites” 2004) teaches page 1082, left column, “The most common orientation averaging scheme is to use second and/or fourth order orientation tensors as appropriate together with the elastic properties of the unit”; page 1083, “The required second and fourth order tensors, aj and ain, are determined from the direction cosines of the fibre... For a general state of orientation it can be shown that there are six, non-zero, second order orientation tensors and fifteen, non-zero, fourth order tensors, which is obviously a large number of terms; page 1086, “The lines show the predictions obtained using the fully aligned simulations together with the tensor averaging schemes, while the solid squares show the 
Hine et al and other prior arts do not singularly or in combination disclose the limitations of: 
“determining a neighborhood orientation for each of the reference neighborhoods based on the tensors; defining a plurality of target neighborhoods for a target structure, each target neighborhood having a target orientation associated with the material property; and generating a synthesized structure corresponding to the target structure by selecting a reference neighborhood for each target neighborhood having a neighborhood orientation matching the target orientation” as recited in claim 1,
“determine a neighborhood orientation for each of the reference neighborhoods based on the tensors, define a plurality of target neighborhoods for a target structure, each target neighborhood having a target orientation associated with the material property, and generate a synthesized structure corresponding to the target structure by selecting a reference neighborhood for each target neighborhood having a neighborhood orientation matching the target orientation” as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner




/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        12/08/2021